 



Exhibit 10.5
EMPLOYMENT AGREEMENT
          AGREEMENT between DORAL FINANCIAL CORPORATION, a corporation organized
under the laws of the Commonwealth of Puerto Rico (together with its successors
and assigns, the “Company”), and GERARDO LEIVA (the “Executive”) dated as of
October 16 , 2006.
          WHEREAS, the Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company to employ the
Executive on the terms set forth herein;
          WHEREAS, the Executive has agreed to be employed by the Company on the
terms set forth herein;
          WHEREAS, the Executive and the Company wish to set forth the terms and
conditions of the Executive’s employment in this Agreement;
          NOW THEREFORE, in consideration of the mutual promises and covenants
made herein and the mutual benefits to be derived from this Agreement, the
parties hereto agree as follows:
     1. Employment Period. Subject to the terms of this Agreement, the Company
hereby agrees to employ the Executive, and the Executive hereby agrees to serve
the Company and its affiliates, for the period commencing on the Commencement
Date (as defined herein) and ending on the second anniversary of the
Commencement Date; provided that the Executive’s employment by the Company will
automatically be extended by twelve (12) additional months on the second
anniversary of the Commencement Date and each annual anniversary thereafter
unless either party provides written notice to the other party no less than one
hundred and eighty (180) days prior to the date of any such scheduled extension
of its or his intention not to extend the term of the Executive’s employment
(the original employment term plus any extension thereof being referred to
herein as the “Employment Period”). For purposes hereof, the Commencement Date
means the date the Executive commences employment with the Company which in all
events shall be no later than October 16, 2006. Notwithstanding the foregoing,
the Employment Period shall end on the date on which the Executive’s employment
is terminated by either party in accordance with the provisions of this
Agreement.
     2. Position and Duties.
          (a) During the Employment Period, the Executive shall serve as
Executive Vice President – Chief Operations Officer at Doral Financial
Corporation, and shall have such duties and responsibilities as are commensurate
with such positions. During the Employment Period, the Executive shall report
directly to the Chief Executive Officer of the Company or the Board. The
“Operations Division” includes, without limitation, the following business
segments of the Company: Credit & Collections; Process Improvement; Information
Technology; Servicing (Customer Care); Suppliers; and Governance.

1



--------------------------------------------------------------------------------



 



          (b) The Executive’s principal work location, subject to travel on
Company business, shall be the Company’s headquarters in Puerto Rico. Beginning
no later than January 15, 2006, and at all times thereafter during the
Employment Period, the primary place of residence of the Executive and his
family shall be Puerto Rico.
          (c) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote his full business attention and time to the business and affairs of
the Company, and to use his best efforts to perform faithfully and efficiently
such responsibilities. During the Employment Period, the Executive shall be
entitled to engage in charitable and educational activities and to manage his
personal and family investments, to the extent such activities are not
competitive with the business of the Company or its affiliates and do not
interfere in any way, in the reasonable judgment of the Board (or a committee
thereof), with the performance of his duties for the Company and are otherwise
consistent with the Company’s governance policies.
     3. Compensation.
          (a) Annual Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) at a rate of
$450,000.00, payable in accordance with the Company’s normal payroll policies.
The Executive’s Annual Base Salary shall be prorated for 2006 and for any other
partial year of employment during the Employment Period based upon the portion
of the year that the Executive is employed by the Company. The Executive’s
Annual Base Salary shall be subject to review for increase in the sole
discretion of the Board (or a committee thereof). Annual Base Salary, however,
shall not be subject to reduction without the Executive’s prior written consent.
          (b) Annual Bonus. With respect to each fiscal year completed during
the Employment Period, the Executive shall have a target annual bonus
opportunity equal to 60% of his Annual Base Salary (“Target Bonus”); provided
that the maximum bonus payable for any fiscal year shall not exceed 200% of
Target Bonus. The Board shall establish, in its sole discretion, the performance
and payment conditions applicable to such annual bonuses. Notwithstanding the
foregoing, (i) for remainder of 2006: Executive’s bonus shall be $270,000
payable on normal cycle following close of the fiscal year (12/31/06), but no
later than March 31, 2007; and (ii) for 2007 and beyond: A target bonus of 60%
of base salary with a range of 0 – 200% of target.
          (c) Stock Options. Effective as of the Commencement Date, the Company
shall grant the Executive 50,000 options at market (the “Stock Option Award”)
upon joining. The Stock Option Award will vest at the rate of 25% (12,500
shares) per year, but may vest sooner as provided in Sections 5 and 6 below.
Subsequent grants will be awarded at the discretion of the Board .

2



--------------------------------------------------------------------------------



 



          (d) Additional Compensation:
          (i) Car Allowance: The Company will provide the Executive with a
monthly car allowance under the Company’s policy of $630.00 per month to be used
to lease or purchase an automobile for use in the affairs and business of the
Company and to cover related gasoline and insurance expenses related to the use
of such automobile.
          (ii) The Executive will receive a one time signing bonus of
$200,000.00 in a lump sum payment upon his hiring date.
          (e) Long-Term Incentive Plans. During the Employment Period, the
Executive shall be eligible to participate in the ongoing equity and other
long-term awards and programs of the Company as determined in the sole
discretion of the Board or a committee thereof.
          (f) Other Benefits and Perquisites. During the Employment Period, the
Executive shall be entitled to participate in the Company’s employee benefit
plans, programs and arrangements (including, without limitation, life, medical
and dental insurance, 401(k), and disability insurance, vacation and sick leave
programs) and perquisite programs and arrangements, if any, in each case, on the
same basis as generally provided to other similarly-situated executives of the
Company. In all events, during the Employment Period, the Executive shall be
entitled to four (4) weeks of paid vacation per calendar year (pro-rated for any
partial year of employment).
          (g) Certain Expenses.
          (i) The Company shall reimburse the Executive for all appropriate
business expenses in accordance with the terms of the Company’s policies and
procedures in effect from time to time.
          (ii) The Company shall reimburse the Executive for the following
relocation expenses: (1) cost of moving household goods from his current
residence to Puerto Rico, (2) cost of two (2) trips from current residence to
Puerto Rico for the Executive and his family to find suitable housing, (3) cost
of temporary living expenses in Puerto Rico until the Executive finds suitable
housing, but in no event longer than three (3) months, (4) commissions, fees and
closing costs on sale of primary residence, (5) fees and expenses associated
with purchase of home in Puerto Rico.
     4. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. In the
event of the Executive’s Disability (as defined in Exhibit A attached hereto),
the Company may provide the

3



--------------------------------------------------------------------------------



 



Executive with written notice in accordance with Section 12(c) of this Agreement
of its intention to terminate the Executive’s employment due to Disability. In
such event, the Executive’s employment with the Company shall terminate
effective on the date the Company sends such notice to the Executive (the
“Disability Commencement Date”); provided that the Executive’s employment
hereunder shall immediately terminate on the first date the Executive incurs a
Disability as defined in clause (i) of the definition of Disability set forth on
Exhibit A.
          (b) With or Without Cause. The Executive is an employee at will and
the Company may terminate the Executive’s employment either with or without
Cause (as defined in Exhibit A attached hereto). For purposes of this Agreement,
a termination “without Cause” shall mean a termination by the Company of the
Executive’s employment other than due to Cause, death or Disability.
          (c) With or Without Good Reason. The Executive’s employment may be
terminated by the Executive voluntarily with or without Good Reason (as defined
in Exhibit A attached hereto).
          (d) Notice of Termination. Any termination of the Executive’s
employment by the Company or the Executive (other than death) shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(c) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if necessary, specifies the Date of Termination
consistent with this Agreement (which date shall be not more than thirty
(30) days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination or any later date specified therein within
thirty (30) days of such notice, as the case may be; provided that if the event
giving rise to a termination for Cause is pursuant to clauses (i), (iv), (v) or
(vi) of the definition of Cause, the date on which there is delivered to the
Executive written notice of the requisite Board vote as set forth in the
definition of “Cause” in Exhibit A, (ii) if the Executive’s employment is
terminated by the Company without Cause, the date of receipt of the Notice of
Termination or any later date specified therein within thirty (30) days of such
notice, as the case may be, (iii) if the Executive’s employment is terminated by
the Executive for Good Reason, 30 days after the Company receives the Notice of
Termination unless the Company has cured the alleged grounds for such
termination within 30 days after such receipt or if the Executive’s employment
is terminated by the Executive without Good Reason,

4



--------------------------------------------------------------------------------



 



30 days after the Company receives the Notice of Termination, provided however,
in either case the Company may accelerate the Date of Termination to an earlier
date by providing the Executive notice of such action, and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of the Executive’s death or the Disability Commencement Date, as the case may
be.
          (f) Resignation. Upon termination of the Executive’s employment for
any reason, the Executive agrees to resign, effective as of the Date of
Termination, from any positions that the Executive holds with the Company and
its affiliates, the Board (and any committees thereof) and the board of
directors (and any committees thereof) of any of the Company’s affiliates. The
Executive hereby agrees to execute any and all documentation of such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation, or Executive is terminated
due to his death or Disability, .
     5. Obligations of the Company upon Termination of Employment.
          (a) Good Reason; Without Cause. If, during the Employment Period, the
Company terminates the Executive’s employment without Cause, or the Executive
terminates his employment for Good Reason, or if the Company fails to renew or
extend this Agreement upon expiration of the Employment Period, the Company
shall have no further obligations to the Executive under this Agreement or
otherwise other than to pay or provide to the Executive the following amounts
and benefits (provided the Executive has executed, delivered to the Company and
not revoked a general release of claims against the Company in a form
satisfactory to the Company (the “Release”) and subject to Section 8(h) hereof):
          (i) An amount equal to Executive’s unpaid Annual Base Salary for
services through the Date of Termination;
          (ii) an amount equal to two (2) times his compensation (salary and
bonus) during the preceding year (the “Severance Payment”), and if such
termination occurs in the first year of employment, the Severance Payment shall
be $1,440,000.00 dollars;
          (iii) full vesting as of the Date of Termination of Executive’s Stock
Option Awards (as defined in Section 3(c) hereof) and any other equity awards
granted to Executive, with continued exercisability of the outstanding options
for twelve (12) months following the Date of Termination (but in no event beyond
the original term of the options);
          (iv) continued participation until the second anniversary of the Date
of Termination in all Company medical and dental plans in which the Executive
and his eligible dependents were participating

5



--------------------------------------------------------------------------------



 



immediately prior to the Date of Termination (subject to offset as set forth in
Section 8 hereof);
          (v) as long as the Executive uses such services prior to the first
anniversary of the Date of Termination, up to $25,000 in outplacement services;
and
          (vi) payment of other amounts, entitlements or benefits, if any, in
accordance with applicable plans, programs, arrangements or other agreements of
the Company.
          (b) Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
the Company shall have no further obligations to the Executive or his legal
representatives, as applicable, under this Agreement or otherwise other than for
the payment of the amounts and provision of the benefits set forth below:
          (i) payment of Annual Base Salary through the end of the month in
which the Executive’s Date of Termination occurs;
          (ii) payment of the Severance Payment provided in subsection (a)(ii)
above;
          (iii) full vesting as of the Date of Termination of the Stock Option
Award (as defined in Section 3(c) hereof), and any other equity awards granted
to Executive, with continued exercisability of the outstanding options for
twelve (12) months following the Date of Termination (but in no event beyond the
end of the original term of the options);
          (iv) except in the case of Executive’s death, continued participation
until the second anniversary of the Date of Termination in all Company medical
and dental plans in which the Executive and his eligible dependents were
participating immediately prior to the Date of Termination (subject to offset as
set forth in Section 8 hereof); and
          (v) payment of other amounts, entitlements or benefits, if any, in
accordance with applicable plans, programs, arrangements or other agreements of
the Company.
          (c) Cause or Voluntary Resignation Without Good Reason. If the
Executive’s employment shall be terminated by the Company for Cause or by the
Executive for any reason other than Good Reason at any time during the
Employment Period, the Company shall have no further obligations to the
Executive under this Agreement or otherwise other than for the payment of the
amounts and provision of the benefits set forth below:

6



--------------------------------------------------------------------------------



 



          (i) an amount equal to the Executive’s unpaid Annual Base Salary for
services through the Date of Termination;
          (ii) for a voluntary resignation (without Good Reason), continued
exercisability for 90 days following the Date of Termination for the portion of
the Stock Option Award or any other equity awards, if any, that was vested and
outstanding as of the Date of Termination (but in no event beyond the expiration
of the original term of the award);
          (iii) for a termination for Cause, forfeiture and cancellation of the
Stock Option Award and any other equity awards (whether vested or unvested) as
of the Date of Termination;
          (iv) forfeiture and cancellation of the unvested portion of the Stock
Option Award and any other equity awards as of the Date of Termination; and
          (v) payment of other amounts, entitlements or benefits, if any, in
accordance with applicable plans, programs, arrangements or other agreements of
the Company.
           6. Change in Control Protections.
          (a) Upon the occurrence of a Change in Control (as defined in
Exhibit A attached hereto), the Stock Option Award (as defined in Section 3(c)
hereof) and all other equity awards shall immediately vest and become
exercisable.
          (b) In the event, during the Employment Period, the Company terminates
the Executive’s employment without Cause or the Executive terminates his
employment for Good Reason, in both cases upon or within two (2) years
immediately following a Change in Control, the Company shall have no further
obligations to the Executive under the terms of this Agreement or otherwise
other than to pay or provide to the Executive the following amounts and benefits
(provided the Executive has executed, delivered to the Company and not revoked a
general release of claims against the Company in a form satisfactory to the
Company (the “Release) and subject to Section 8(h) hereof):
          (i) payment of Annual Base Salary through the end of the month in
which the Executive’s Date of Termination occurs;
          (ii) payment of the Severance Payment provided in Section (5)(a)(ii)
above;
          (iii) full vesting as of the Date of Termination of the Stock Option
Award (as defined in Section 3(c) hereof), and any other equity awards granted
to Executive, with continued exercisability of the

7



--------------------------------------------------------------------------------



 



outstanding options for twelve (12) months following the Date of Termination
(but in no event beyond the end of the original term of the options);
          (iv) continued participation until the second anniversary of the Date
of Termination in all Company medical and dental plans in which the Executive
and his eligible dependents were participating immediately prior to the Date of
Termination (subject to offset as set forth in Section 7 hereof); and
          (v) as long as the Executive uses such services prior to the first
anniversary of the Date of Termination, up to $25,000 in outplacement services;
and
          (vi) payments of other amounts, entitlements or benefits, if any, in
accordance with applicable plans, programs, arrangements or other agreements of
the Company.
     7. No Duplication; No Mitigation. In no event shall the Executive be
entitled to duplicate payments or benefits under different provisions of this
Agreement or pursuant to the terms of any other plan, program or arrangement of
the Company or its affiliates. In the event of any termination of the
Executive’s employment, the Executive shall be under no obligation to seek other
employment, and, there shall be no offset against amounts due the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment except with respect to the continuation of benefits under
Sections 5(a)(iii) and Section 6(b)(iv), which shall terminate immediately upon
obtaining comparable coverage from another employer.
     8. Restrictive Covenants.
          (a) Confidentiality. During the Employment Period and thereafter,
other than in the ordinary course of performing his duties for the Company, the
Executive agrees that he shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
affiliate of the Company, including such trade secret or proprietary or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which he acquires during
the course of his employment, including, but not limited to, records kept in the
ordinary course of business, except when required to do so by a court of law, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent or actual jurisdiction to order him to divulge, disclose
or make accessible such information. In the event the Executive is requested to
disclose information as contemplated in the preceding sentence, the Executive
agrees, unless otherwise prohibited by law, to use his best efforts to give the
Company’s General Counsel prompt written notice of any request for disclosure in
advance of the Executive making such disclosure in order to permit the Company a
reasonable opportunity to challenge such disclosure. The foregoing

8



--------------------------------------------------------------------------------



 



shall not apply to information that (i) was known to the public prior to its
disclosure by the Executive, or (ii) becomes known to the public through no
wrongful disclosure by or act of the Executive or any representative of the
Executive.
          (b) Property Rights. Whether during the Employment Period or
thereafter, the Executive agrees to hereby sell, assign and transfer to the
Company all of his right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) which
during the period of his employment are made or conceived by him, alone or with
others, and which are within or arise out of any general field of the Company’s
business or arise out of any work he performs, or information he receives
regarding the business of the Company, while employed by the Company. The
Executive shall fully disclose to the Company as promptly as available all
information known or possessed by him concerning any Rights, and upon request by
the Company and without any further remuneration in any form to him by the
Company, but at the expense of the Company, execute all applications for patents
and for copyright registration, assignments thereof and other instruments and do
all things which the Company may deem necessary to vest and maintain in it the
entire right, title and interest in and to all such Rights. The Executive agrees
that at the time of the termination of employment, whether at the instance of
the Executive or the Company, and regardless of the reasons therefor, he will
promptly deliver to the Company’s General Counsel, and not keep or deliver to
anyone else, any and all of the following which is in his possession or control:
(i) Company property (including, without limitation, credit cards, computers,
communication devices, home office equipment and other Company tangible
property) and (ii) notes, files, memoranda, papers and, in general, any and all
physical matter and computer files containing confidential or proprietary
information of the Company or any of its affiliates, including any and all
documents relating to the conduct of the business of the Company or any of its
affiliates and any and all documents containing confidential or proprietary
information of the customers of the Company or any of its affiliates, except for
(x) any documents for which the Company’s General Counsel has given written
consent to removal at the time of termination of the Executive’s employment and
(y) any information necessary for the Executive to retain for his tax purposes.
          (c) Non-Competition. The Executive acknowledges that in his capacity
in management the Executive has had or will have a great deal of exposure and
access of the Company’s trade secrets and confidential and proprietary
information. Therefore, during the Executive’s employment and for twelve
(12) months following termination of such employment (whether during the
Employment Period or thereafter) (the “Restricted Period”) (i) the Executive
shall protect the Company’s trade secrets and other confidential and proprietary
information, and (ii) the Executive agrees that he shall not, other than in the
ordinary course of performing his duties hereunder or as agreed by the Company
in writing, engage in a “Competitive Business,” directly or indirectly, as an
individual, partner, shareholder, director, officer, principal, agent, employee,
trustee, consultant, or in any relationship or capacity. The Executive shall not
be deemed to be in violation of this Section 9(c) by reason of the fact that he
owns or acquires, solely as an investment, two percent (2%) or less of the
outstanding equity securities (measured by value) of any publicly traded
company. “Competitive Business” shall mean (x) the Executive’s participation in
any unsolicited offer to purchase the stock or assets of the Company

9



--------------------------------------------------------------------------------



 



or its affiliates or (y) any financial institution with a substantial presence
in the mortgage origination business in Puerto Rico. Notwithstanding the
foregoing, if the Company provides the Executive with notice that it is not
renewing the Employment Period in accordance with Section 1 hereof, the
provisions of this Section 9(c) shall no longer be effective upon the expiration
of the Employment Period.
          (d) Non-Interference. The Executive acknowledges that information
regarding the Company’s business and financial relations with its vendors and
customers is Confidential Information and proprietary to the Company and that
any interference with such relations based directly or indirectly on the use of
such information would cause irreparable damage to the Company. The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the Company’s vendors and
customers (respectively “Vendor Information” or “Customer Information”), and
that he would inevitably have to draw on this Vendor Information and Customer
Information and on other Confidential Information if he were to solicit or
service the Company’s vendors or customers on behalf of a competing business
enterprise. Accordingly, and subject to the immediately following sentence, the
Executive agrees that, other than in the ordinary course of performing his
duties for the Company, during the Restricted Period, the Executive will not, on
behalf of himself or any other person or entity, directly or indirectly seek to
encourage or induce any vendor or customer of the Company to cease doing
business with, or lessen its business with, the Company, or otherwise interfere
with or damage (or attempt to interfere with or damage) any of the Company’s
relationships with its vendors and customers. No action by another person or
entity shall be deemed to be a breach of this provision unless the Executive
directly or indirectly assisted, encouraged or otherwise counseled such person
or entity to engage in such activity.
          (e) No Hire; Non-Solicitation. The Executive agrees that, during the
Restricted Period (other than in the ordinary course of performing his duties
for the Company), he will not, without the prior written consent of the Company,
directly or indirectly, (i) hire any employee of the Company or any of its
affiliates who is then an employee of the Company or such affiliate or was an
employee during the prior six (6) month period, or (ii) solicit or encourage any
such employee to leave the employ of the Company or such affiliate, as the case
may be. No action by another person or entity shall be deemed to be a breach of
this provision unless the Executive directly or indirectly assisted, encouraged
or otherwise counseled such person or entity to engage in such activity.
          (f) Public Comment. Following the Employment Period, the Executive
shall not at any time (i) make any public derogatory comment concerning the
Company or its affiliates or anyone whom the Executive knows to be a current or
former director, officer, stockholder or employee of the Company or (ii) without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, publish or produce any information or write any book,
article, screenplay, teleplay or similar type of publication relating to the
Company or its affiliates or anyone whom the Executive knows to be a current or
former director, officer, stockholder or employee; provided that no such consent
shall be necessary for an academic work relating to Executive’s employment with
the Company. Following the Employment Period, the

10



--------------------------------------------------------------------------------



 



Company shall not at any time make any public derogatory comment concerning the
Executive. Notwithstanding the foregoing, nothing in this Section 8(f) shall
prohibit any person from (x) responding publicly to incorrect, disparaging or
derogatory public statements about the Company or the Executive relating to his
employment with the Company, (y) providing truthful testimony in any judicial or
administrative matter, or (z) making truthful statements required by law, by any
regulatory authority or organization, or in connection with any public filing
required by the Securities and Exchange Commission or any other regulatory
authority.
          (g) Blue Penciling. If any restrictions on competitive or other
activities contained in this Section 8 shall for any reason be held by a court
of competent jurisdiction to be excessively broad as to duration, geographical
scope, activity or subject, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the extent compatible
with the applicable law; it being understood that by the execution of this
Agreement, (i) the parties hereto regard such restrictions as reasonable and
compatible with their respective rights and (ii) the Executive acknowledges and
agrees that the restrictions will not prevent him from obtaining gainful
employment subsequent to the termination of his employment.
          (h) Remedies; Injunctive Relief.
          (i) The Executive acknowledges and agrees that the covenants and
obligations of the Executive set forth in this Section 8 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein. These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity. The
existence of any claim or cause of action by the Executive against the Company
shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
determined separately.
          (ii) If at any time the Executive materially breaches any of the
covenants in Section 8, and fails to cure such breach within ten (10) days after
receipt of written notice from the Company, then (x) the Company shall have the
right to cease to pay or provide to the Executive any payment, benefit or
entitlement due (or accrued) under this Agreement and (y) the Executive shall be
required to repay to the Company the net after-tax amount (such after-tax amount
to be determined after taking into account tax deductions, tax credits, and the
like attributable to the

11



--------------------------------------------------------------------------------



 



repayment) of any severance paid to the Executive under this Agreement. Such
repayment to be made within 15 days after written notice from the Company to the
Executive requesting such repayment.
          (iii) If at any time following the Restricted Period but prior to the
second anniversary of the termination of the Executive’s employment, the
Executive takes any action or engages in any conduct that would have constituted
a material breach of Section 8(d) or 8(e) if it had occurred during the
Restricted Period, then clauses (x) and (y) of Section 8(h)(ii) — as limited by
Section 8(h)(ii) — shall apply as if such material breach had occurred during
the Restricted Period.
          (i) Survival. The provisions of this Section 8 shall remain in full
force and effect until the expiration of the periods specified herein
notwithstanding the earlier termination of the Executive’s employment hereunder
or the expiration of the Employment Period. For purposes of this Section 8,
“Company” shall mean the Company and any affiliate of the Company or any
successor thereto.
     9. Mandatory Arbitration. Except to the extent necessary to enforce the
provisions of Section 8 hereof in accordance with Section 8(g) or 8(h), the
Executive (on behalf of himself and his beneficiaries) and the Company agree
that any controversy or claim arising out of, or relating to this Agreement, or
the breach thereof, or the Executive’s employment with the Company or any
affiliate, or any termination of such employment, shall be settled by
confidential arbitration in Puerto Rico in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Any award entered
shall be final, binding and nonreviewable except on such limited grounds for
review of arbitration awards as may be permitted by applicable law. Judgment
upon the award rendered by the arbitrator(s) may be entered into any court
having jurisdiction thereof.
     10. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, heirs or legatees.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
without the Executive’s prior written consent except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which the Company is not the continuing entity, or a sale, liquidation or
other disposition of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law.
     11. Miscellaneous.

12



--------------------------------------------------------------------------------



 



          (a) The Executive represents and warrants that he has the free and
unfettered right to enter into this Agreement and to perform his obligations
under it and that he knows of no agreement between him and any other person,
firm or organization, or any law or regulation, that would be violated by the
performance of his obligations under this Agreement. The Executive agrees that
he will not use or disclose any confidential or proprietary information of any
prior employer in the course of performing his duties for the Company or any of
its affiliates.
          (b) This Agreement shall be governed by and construed in accordance
with its express terms, and otherwise in accordance with the laws of the
Commonwealth of Puerto Rico, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. In the event of any conflict or
inconsistency between the provisions of this Agreement and any other Company
plan, program, policy or agreement, the provisions of this Agreement shall
control.
          (c) All notices and other communications hereunder shall be in writing
and shall be given (i) when delivered personally (provided that a written
acknowledgement of receipt is obtained), (ii) three (3) days after being sent by
certified or registered mail, postage prepaid, return receipt requested or
(iii) two (2) days after being sent by overnight courier (provided that a
written acknowledgement of receipt is obtained by the overnight courier), with
any such notice duly addressed to the party concerned at the address indicated
below:

                 
 
  If to the Executive:       At the most recent address on file at the Company  
     
 
  If to the Company:       At the address of its principal executive offices    
 
          Attention: General Counsel    

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
          (d) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (e) The Company may withhold from any amounts payable under this
Agreement such federal, Puerto Rico, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation. In
addition, this Agreement is intended to comply with the requirements of
Section 409A of the Code and the regulations promulgated thereunder (“Section
409A”) so as not to subject the Executive to the payment of interest or any
additional tax under Section 409A. In furtherance thereof, if payment or
provision of any amount or benefit hereunder at the time specified in this
Agreement would subject such amount or benefit to any additional tax under
Section 409A, the payment or provision of such amount or benefit shall be

13



--------------------------------------------------------------------------------



 



postponed to the earliest commencement date on which the payment or the
provision of such amount or benefit could be made without incurring such
additional tax (including paying any severance that is delayed in a lump sum
upon the earliest possible payment date which is consistent with Section 409A).
          (f) Following the Executive’s termination of employment for any reason
(whether during or after the expiration of the Employment Period), upon
reasonable request of the Company, the Executive shall cooperate with the
Company or any of its affiliates with respect to any legal or investigatory
proceeding, including any government or regulatory investigation, or any
litigation or other dispute relating to matters in which he was involved or had
knowledge (or reasonably should have had knowledge) during his employment with
the Company, subject to his reasonable personal and business schedules. The
Company shall reimburse the Executive for all reasonable out-of-pocket travel
and meal expenses associated with any cooperation provided hereunder.
          (g) No waiver shall be valid unless in writing signed by the party
against whom the waiver is being enforced (that is, by the Executive or an
authorized officer of the Company, as the case may be).
          (h) This Agreement contains the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect thereto (including, without limitation,
the term sheet previously negotiated by the parties). In the event of any
inconsistency between the provisions of this Agreement and the provisions of any
other agreement or plan relating to the Stock Option Award or any other equity
award granted to Executive, the provisions of this Agreement shall control. Any
provision of this Agreement, to the extent necessary to carry out the intent of
such provision, shall survive after the expiration of the Employment Period.
          (i) The Executive shall be entitled to indemnification in connection
with any litigation or proceeding arising out of the Executive’s acting as
Executive Vice President — Chief Operations Officer or as an employee, officer
or director of the Company, to the fullest extent permitted under the Company’s
charter and by-laws and by applicable law. In addition, the Executive shall,
during the Employment Period and for ten (10) years thereafter, be entitled to
liability insurance coverage pursuant to a Company-purchased directors’ and
officers’ liability insurance policy on the same basis as other directors and
officers of the Company to whom such coverage (if any) is then provided.
          (j) Notwithstanding any other provision of this Agreement or
otherwise, the Company will make no payment pursuant to this Agreement or
otherwise which would be prohibited by 12 USC Section 1828(k) or any
implementing regulations thereunder.

14



--------------------------------------------------------------------------------



 



          (k) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes.

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first above written.

                  DORAL FINANCIAL CORPORATION    
 
           
 
  By:   /s/ Lesbia Blanco    
 
     
 
   
 
           
 
  Name:   Lesbia Blanco    
 
           
 
  Title:   Executive Vice President Chief Talent & Administration Officer    
 
           
 
  /s/ Gerardo Leiva              
 
      Gerardo Leiva    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
          For all purposes of this Agreement, the following terms shall have the
meanings set forth below:
          “affiliate” of a person or other entity shall mean a person or other
entity controlled by, controlling or under common control with the person or
other entity specified.
          “Disability” shall mean (i) the Executive becomes eligible for full
benefits under a long-term disability policy provided by the Company or (ii) the
Executive has been unable, due to physical or mental illness or incapacity, to
substantially perform the essential duties of his employment with reasonable
accommodation for a continuous period of ninety (90) days or an aggregate of
one-hundred eighty (180) days during any consecutive twelve (12)-month period.
          “Cause” shall mean:
          (i) the Executive’s act of fraud, misappropriation, or embezzlement
with respect to the Company or any material affiliate;
          (ii) the Executive’s indictment for, conviction of, or plea of guilty
or no contest to any felony (other than a minor traffic violation);
          (iii) the Executive’s admission of liability of, or a finding by a
court or the applicable regulatory agency or body of liability for, the
violation of any “Securities Laws” (but excluding any technical violations of
any Securities Laws which are not criminal in nature) or the violation of any
“Banking Laws” (but excluding any technical violations of any Banking Laws which
are not criminal in nature); as used herein, the term “Securities Laws” means
any federal or state law, rule or regulation governing the issuance or exchange
of securities, including without limitation the Securities Act of 1933, the
Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder and “Banking Laws” means any federal or state banking law, rule or
regulation governing the Company or its affiliates;
          (iv) the Executive engages in conduct that constitutes willful gross
neglect or willful misconduct, in either case, resulting in significant harm to
the Company’s or its affiliates’ business or reputation;
          (v) the Executive’s intentional failure after reasonable prior written
notice from the Company to comply with any valid and legal directive of the
Board; or

 



--------------------------------------------------------------------------------



 



          (vi) the Executive’s material breach of any covenant set forth in
Section 8 of this Agreement.
          For purposes of this definition of “Cause,” an action or failure to
act by the Executive shall not be considered “willful” if the Executive believed
in good faith that his action or failure to act was in, or not opposed to, the
best interests of the Company and its affiliates.
          Anything notwithstanding to the contrary, the Executive’s employment
shall not be terminated for “Cause” within the meaning of clauses (i), (iv),
(v) or (vi) above, unless the Executive has been given written notice by the
Board stating the basis for such termination and he is given fifteen (15) days
to cure the neglect or conduct that is the basis of any such claim and, if he
fails to cure such conduct, or such conduct cannot be cured, the Executive has
an opportunity to be heard before the full Board and after such hearing, the
Board gives the Executive written notice confirming that in the judgment of a
majority of the members of the Board (other than the Executive, if applicable)
“Cause” for terminating the Executive’s employment exists.
          “Good Reason” shall mean the occurrence of any of the following
without the Executive’s written consent:
(i) a reduction in the Executive’s then current Annual Base Salary or target
bonus opportunity;
(ii) a material diminution in the Executive’s positions, duties or authorities
as Executive Vice President – Chief Operations Officer, including, without
limitation, removing him from such positions; provided, that Good Reason shall
also exist if at any time following a Change in Control involving an entity of
smaller or similar size to the Company (measured on the basis of assets),
Executive does not hold the positions set forth above at the ultimate parent
entity resulting from such Change in Control;
(iii) Executive’s principal work location is moved more than twenty-five
(25) miles from San Juan, Puerto Rico;
(iv) a change in reporting structure so that the Executive reports to someone
other than the Chief Executive Officer of the Company or the Board; or
(v) the failure of any successor to all or substantially all of the Company’s
assets to assume this Agreement, whether in writing or by operation of law.

18



--------------------------------------------------------------------------------



 



          Anything notwithstanding to the contrary, the Executive may only
terminate his employment for “Good Reason” upon thirty (30) days’ written notice
to the Company (provided the Company does not cure the event or events giving
rise to Good Reason prior to the expiration of such thirty (30)-day notice
period).
          “Change in Control” will be deemed to have taken place if:
(i) any “person” (as such term is used in Sections 3(a)(9) and Section 13(d) of
the Securities Exchange Act of 1934) other than the Company or any employee
benefit plan of the Company or any of its subsidiaries, (x) becomes the
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of Company securities having more than 50% of
the combined voting power of the then outstanding securities of the Company that
may be cast for the election of directors of the Company (other than as a result
of the issuance of securities initiated by the Company in the ordinary course of
business) (“Voting Securities”) or (y) becomes the “beneficial owner” of Company
of 25% or more of the Voting Securities of the Company and such person has the
power to appoint or elect a majority of the members of the Board; or
(ii) persons who, as of the effective date of this Agreement constitute the
Board (the “Incumbent Directors”) cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority thereof, provided that any person
becoming a director of the Company subsequent to the effective date of this
Agreement shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50% of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or
(iii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, or any combination of the foregoing
transactions, the holders of all the

19



--------------------------------------------------------------------------------



 



Company’s securities entitled to vote generally in the election of directors of
the Company immediately prior to such transaction constitute, following such
transaction, less than a majority of the combined voting power of the
then-outstanding securities of the surviving entity (or in the event each entity
survives, the ultimate parent entity resulting from such transaction) (the
“Surviving Entity”) entitled to vote generally in the election to elect
directors of the Surviving Entity after such transaction.

20